         Case 1:18-cr-00132-JD Document 130 Filed 10/05/20 Page 1 of 8



                      UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEW HAMPSHIRE



United States of America

     v.                                   Criminal No. 18-cr-132-JD
                                          Opinion No. 2020 DNH 177
Laveneur Jackson



                                  O R D E R

     Defendant Laveneur Jackson moves to dismiss Counts 1 and 3

of the superseding indictment (doc. nos. 125, 126).1            The

government did not file a response.



                                 Background

     Jackson is charged with two counts (Counts 1 and 3) of

aiding and abetting the making of a material false statement in

connection with the acquisition of a firearm, in violation of 18

U.S.C. §§ 2(a), 922(a)(6) and 924(a)(2), and with two counts

(Counts 2 and 4) of possession of a firearm by a prohibited

person, in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2).

Jackson pleaded not guilty to the charges.


     1 Jackson filed these motions to dismiss while proceeding
pro se. Subsequently, Jackson moved to revoke his pro se status
and to have counsel appointed for him. The court granted
Jackson’s motion and appointed Attorney Simon Brown to represent
Jackson. Because Jackson is now represented by counsel, any
future motions must be submitted through counsel to be
considered by the court.
         Case 1:18-cr-00132-JD Document 130 Filed 10/05/20 Page 2 of 8




                                 Discussion

     Jackson moves to dismiss Counts 1 and 3.           He argues that 18

U.S.C. §§ 2(a) and 922(a)(6) are unconstitutional and therefore

Counts 1 and 3, which are premised on those statutes, must be

dismissed for lack of jurisdiction pursuant to Fed. R. Crim. P.

12(b)(2).2



I.   18 U.S.C. § 2(a)

     Under § 2(a), “[w]hoever commits an offense against the

United States or aids, abets, counsels, commands, induces or

procures its commission, is punishable as a principal.”             Jackson

argues that § 2(a) is unconstitutional as applied to him because

the superseding indictment does not charge an “offense against

the United States.”      He also contends that § 2(a) is

unconstitutional on its face because it is impermissibly vague.



     A.      Offense Against the United States

     Jackson argues that, under § 2(a), “an offense against the

United States” is only one where the United States is the

victim.    He argues that the firearms dealers – not the United

States – are the victims of the alleged crimes of aiding or


     2 “A motion that the court lacks jurisdiction may be made at
any time while the case is pending.” Fed. R. Crim. P. 12(b)(2).

                                      2
      Case 1:18-cr-00132-JD Document 130 Filed 10/05/20 Page 3 of 8



abetting the making of a material false statement to a licensed

firearms dealer.   Because the United States was not a victim of

the alleged criminal activity, Jackson contends, the government

has no authority to prosecute charges under § 2(a).

    Jackson’s contention that § 2(a) is only narrowly

applicable to crimes where the United States is the victim is

incorrect.   Rather, “[a]iding and abetting is an alternative

charge in every count, whether explicit or implicit.”          United

States v. Sanchez, 917 F.2d 607, 611 (1st Cir. 1990) (quotation

marks and alterations omitted); see also United States v. Pino-

Perez, 870 F.2d 1230, 1233 (7th Cir. 1989) (“Congress doesn't

have to think about aider and abettor liability when it passes a

new criminal statute, because section 2(a) attaches

automatically. The question is not whether section 2(a) is

applicable-it always is.”); United States v. Jones, 678 F.2d

102, 105 (9th Cir. 1982) (stating that § 2(a) “is applicable to

the entire criminal code.”); Breeze v. United States, 398 F.2d

178, 192 (10th Cir. 1968) (“It is here to be recognized that

Title 18 U.S.C. Section 2(a), is a part of the ‘United States

Code— Crimes and Criminal Procedure,’ and one of the GENERAL

PROVISIONS, applicable to the entire United States criminal

code.”).   Therefore, Jackson’s argument that § 2(a) is

unconstitutional as applied in his case because the United

States was not the victim of the charged crime is incorrect.

                                   3
         Case 1:18-cr-00132-JD Document 130 Filed 10/05/20 Page 4 of 8




     B.     Void for Vagueness

     Jackson argues that § 2(a) is unconstitutional on its face

because it is impermissibly vague.         Specifically, Jackson

contends that § 2(a) lacks an element requiring proof of a

“culpable state of mind.”       Doc. 125 at 20.

     A federal law violates the Due Process Clause3 and is void

for vagueness “if it is ‘so vague that it fails to give ordinary

people fair notice of the conduct it punishes, or so

standardless that it invites arbitrary enforcement.’”             United

States v. Gonzalez, 949 F.3d 30, 38 (1st Cir. 2020) (quoting

Johnson v. United States, 576 U.S. 591, 595 (2015)).             The void

for vagueness doctrine attempts to ensure that “regulated

parties . . . know what is required of them so they may act

accordingly” and “to prevent a lack of precision in the law that

enables those enforcing the law to apply it in an arbitrary and

discriminatory way.”       United States v. Craigue, No. 19-cr-142-

LM, 2020 WL 1027818, at *3 (D.N.H. March 3, 2020) (quoting

United States v. Zhen Zhou Wu, 711 F.3d 1, 13 (1st Cir. 2013)).

     Section 2(a) is not impermissibly vague.           The meaning of

aiding and abetting is well established.          See, e.g., United

States v. Stepanets, 879 F.3d 367, 375 (1st Cir. 2018)


     3 “No person shall . . . be deprived of life, liberty, or
property, without due process of law.” U.S. const. amend V.

                                      4
      Case 1:18-cr-00132-JD Document 130 Filed 10/05/20 Page 5 of 8



(“Generally speaking, an aider and abettor is one who knowingly

helps another commit a crime.”); United States v. Lyons, 740

F.3d 702, 715 (1st Cir. 2014) (noting the elements of aiding and

abetting liability under § 2(a)).      Therefore, ordinary people

“know what is required of them so they may act accordingly.”

See Zhen Zhou Wu, 711 F.3d at 13.

    Contrary to Jackson’s contention, aiding and abetting

requires proof of a culpable state of mind: “in order to

establish criminal liability under 18 U.S.C. § 2 for aiding and

abetting criminal behavior, and subject to several caveats

. . . , the government need prove beyond a reasonable doubt that

the putative aider and abettor knew the facts that make the

principal’s conduct criminal.”     United States v. Ford, 821 F.3d

63, 74 (1st Cir. 2016).    Because proof of a culpable state of

mind is required to prove guilt for aiding and abetting criminal

behavior, law enforcement’s ability to apply the law in an

arbitrary or discriminatory way is circumscribed.         See Gonzales

v. Carhart, 550 U.S. 124, 149-50 (2007) (“The Court has made

clear that scienter requirements alleviate vagueness

concerns. . . . The scienter requirements narrow the scope of

the Act’s prohibition and limit prosecutorial discretion.”).

    Jackson’s facial challenge to the constitutionality of

§ 2(a) based on impermissible vagueness is denied.



                                   5
       Case 1:18-cr-00132-JD Document 130 Filed 10/05/20 Page 6 of 8



II.   18 U.S.C. § 922(a)(6)

      Jackson also moves to dismiss Counts 1 and 3 on the ground

that Congress lacked the constitutional authority to pass

§ 922(a)(6).   Jackson asserts that § 922(a)(6) criminalizes

conduct that is “committed wholly within a state, committed on

property [which is] privately owned, and has absolutely no

connection with the federal government whatsoever.”          Doc. 126 at

10.   Jackson contends that Article I of the Constitution does

not authorize Congress to regulate intrastate sales of firearms.

      Under § 922(a)(6), it is unlawful:
      for any person in connection with the acquisition or
      attempted acquisition of any firearm or ammunition from
      a licensed importer, licensed manufacturer, licensed
      dealer, or licensed collector, knowingly to make any
      false or fictitious oral or written statement or to
      furnish   or   exhibit   any    false,  fictitious,  or
      misrepresented identification, intended or likely to
      deceive   such   importer,   manufacturer,  dealer,  or
      collector with respect to any fact material to the
      lawfulness of the sale or other disposition of such
      firearm or ammunition under the provisions of this
      chapter.
Section 922(a)(6) “contains no reference to commerce,” and,

further, “its legislative history reveals that Congress intended

to regulate certain aspects of intrastate dealings in firearms

because of their effect on interstate commerce.”          United States

v. O’Neill, 467 F.2d 1372, 1374 (2d Cir. 1972).          Indeed, “[t]he

legislative history repeatedly states that § 922 makes it clear




                                    6
      Case 1:18-cr-00132-JD Document 130 Filed 10/05/20 Page 7 of 8



that a license is required for an intrastate business as well as

an interstate business.”     Id. (quotation marks omitted)

    Jackson, however, is incorrect that Congress’s authority

cannot extend to intrastate conduct.       Rather, “[t]hat Congress

has the power to regulate local or intrastate activities which

might have a harmful effect upon interstate commerce is well

settled.”    Id.   Therefore, even though the statute extends to

intrastate transactions, “§ 922(a)(6) represents a valid

exercise of Congressional power” and “the indictment suffices

without having to plead or prove that the alleged conduct was

connected with commerce.”     Id.; see also United States v.

Crandall, 453 F.2d 1216, 1217-18 (1st Cir. 1972) (“Section

922(b) contains no analogous language from which a requirement

that the transaction be in interstate commerce could be

inferred.    Nor does the absence of such a requirement render

section 922(b) unconstitutional.       That section regulates

transactions with licensed dealers, whose general involvement

with interstate commerce is ample to justify federal regulation

of even their intrastate sales.”).      Therefore, Jackson’s

argument that Counts 1 and 3 must be dismissed because

§ 922(a)(6) was enacted beyond Congress’s authority is

incorrect.




                                   7
       Case 1:18-cr-00132-JD Document 130 Filed 10/05/20 Page 8 of 8



                               Conclusion

      For the foregoing reasons, Jackson’s motions to dismiss

(doc. nos. 125, 126) are denied.

      SO ORDERED.



                                  __________________________
                                  Joseph A. DiClerico, Jr.
                                  United States District Judge



October 5, 2020

cc:   Laveneur Jackson, pro se
      Bruce Kenna, Eq.
      Simon Brown, Esq.
      Anna Z. Krasinski, Esq.
      Seth R. Aframe, Esq.




                                    8
